Exhibit 10.18

 

Yahoo! Executive Incentive Plan

 

 

 

 

 

 

 

 

1



--------------------------------------------------------------------------------

Yahoo! EIP

 

 

I. Introduction

A. Applicability

 

  1. Employees eligible to participate in the Yahoo! Inc. Executive Incentive
Plan (the “EIP” or “this Plan”) are those employees of Yahoo! Inc. and its
subsidiaries (collectively, the “Company”) at job levels E3, E4, E5 and EX. The
Compensation Committee of Yahoo!’s Board of Directors (the “Compensation
Committee”) has the sole discretion to determine whether the EIP will be offered
to any executive for whom the Compensation Committee sets the executive’s
compensation level (an “Executive Officer”). Yahoo!’s Chief Executive Officer
(“CEO”) or his or her designee will determine whether any other eligible person
(other than an Executive Officer) is a participant. Participants will be
notified in writing of their participation in this Plan and will be provided
with a copy of the EIP, which they must sign and accept in order to participate
(any person so notified who timely accepts participation is referred to as a
“Participant”).

 

  2. The Compensation Committee reserves the right to amend, modify or terminate
the EIP, in whole or in part, at any time, in its sole discretion including,
without limitation, to comply with applicable local law, rules and regulations.

B. Objectives of the EIP

 

  •  

To enhance the Company’s competitiveness and the Company’s ability to attract,
motivate and retain top talent;

 

  •  

To recognize the role of senior leadership in the success of the Company;

 

  •  

To reward annual financial and individual performance that complements the
Company’s longer-term strategic focus; and

 

  •  

To encourage collaboration and teamwork across the Company.

II. EIP Elements

A. Target Awards

A target cash bonus award (“Target Award”) will be established for each
Participant. Target Awards are determined by position level and will be
typically expressed as a percentage of a Participant’s annual base salary rate
as of the last day of the applicable fiscal year, where such salary rate does
not include other forms of compensation including without limitation expense
reimbursements, superannuation, bonus payments, long-term incentives, overtime
compensation, or other variable compensation. Target Awards may also be a
specified fixed dollar (or local currency) amount.

Target Awards for Executive Officers may be reviewed and revised in the sole
discretion of the Compensation Committee. Target Awards for other Participants
may be reviewed and revised in the sole discretion of the CEO or his or her
designee.

This EIP and Target Awards do not constitute a guarantee of or entitlement to a
bonus payment. A Participant’s actual bonus payment may vary from his or her
Target Award.

 

 

 

2



--------------------------------------------------------------------------------

Yahoo! EIP

 

 

B. EIP Bonus Pool Funding

Individual Target Awards will be aggregated and multiplied by a factor of 100%
to determine the Company’s target bonus pool (the “Target Bonus Pool”) for the
applicable fiscal year. The actual EIP bonus pool (the “EIP Bonus Pool”) for the
applicable fiscal year may vary from 50% to 200% of the Target Bonus Pool based
on the Company’s actual Operating Cash Flow (“OCF”) (as defined below) for the
applicable fiscal year. The Compensation Committee will establish prior to
March 31 of the applicable fiscal year an OCF target for that fiscal year (the
“Financial Target”). The EIP Bonus Pool will be determined based on the
percentage of the Financial Target achieved for the applicable fiscal year
according to the following table:

 

Actual OCF
Performance
as percentage of the
Financial Target   EIP Bonus Pool Funding
as percentage of the
Target Bonus Pool 85% or Less   50% 100%   100% 105%   120% 115%   170% 120% or
Greater   200%

The EIP Bonus Pool will be funded according to the table above, and by way of
example the maximum EIP Bonus Pool (200% of the Target Bonus Pool) will be
funded only if the Company’s OCF for the applicable fiscal year is at least 120%
or more of the Financial Target. The EIP Bonus Pool funding percentage will be
interpolated on a linear basis for performance against the Financial Target
between the levels stated in the table above.

“Operating Cash Flow” means the Company’s operating income before depreciation,
amortization, and stock-based compensation expense, as determined by the Company
on the basis of its annual financial statements. For purposes of the EIP, and
without limiting discretion of the Compensation Committee hereunder, Operating
Cash Flow shall be adjusted by the Compensation Committee as follows:

 

  (a) increased or decreased to eliminate the financial statement impact of
acquisitions and costs associated with such acquisitions and the costs incurred
in connection with potential acquisitions that are required to be expensed under
Statement of Financial Accounting Standards (“SFAS”) No. 141 (revised 2007),
“Business Combinations” (“SFAS 141R”);

 

  (b) increased or decreased to eliminate the financial statement impact of
divestitures and costs associated with such divestitures and the costs incurred
in connection with potential divestitures that are required to be expensed under
SFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets”
(“SFAS 144”);

 

  (c) increased or decreased to eliminate the financial statement impact of any
new changes in accounting standards announced during the year that are required
to be applied during the year in accordance with GAAP;

 

  (d) increased or decreased to eliminate the financial statement impact of
restructuring charges that are required to be expensed (or reversed) under SFAS
No. 146, “Accounting for Costs Associated With Exit or Disposal Activities” &/or
SFAS No. 112, “Employers’ Accounting for Postemployment Benefits” &/or SFAS
No. 144, resulting from a corporate reorganization;

 

 

3



--------------------------------------------------------------------------------

Yahoo! EIP

 

 

 

  (e) increased or decreased to eliminate the financial statement impact of
impairment charges that are required to be recorded under SFAS No. 142,
“Goodwill and Other Intangible Assets”; and

 

  (f) increased or decreased to adjust the foreign exchange translation impact
on Operating Cash flow to reflect the foreign exchange rates in effect when the
performance goal is established.

C. EIP Bonus Pool Allocation and Individual Awards

Allocation of the EIP Bonus Pool among the Participants will be determined based
on a combination of Company performance and individual performance. Seventy
percent (70%) of each Participant’s EIP bonus will be directly linked to the
Company’s actual OCF performance against the Financial Target. Thirty percent
(30%) of each Participant’s bonus will be based on each Participant’s individual
performance and relative contribution as determined by the CEO or his or her
designee (or by the Compensation Committee in the case of Executive Officers) in
his/her or its sole discretion.

The calculation of a Participant’s EIP bonus will be made in conjunction with
the Company’s Focal Review Process for the applicable fiscal year, which shall
occur in the first quarter of the following fiscal year and follow the process
below.

Step 1: Multiply the Target Bonus Pool by the EIP Bonus Pool funding percentage,
determined as described above. This is the total EIP Bonus Pool.

Step 2: Determine the portion of the EIP Bonus Pool payable to each Participant
for Company performance:

 

 

Individual Target Award (Dollars) X EIP Bonus Pool Funding % X 70%

  

 

=

   EIP Bonus for Company Performance

Step 3: Determine the portion of the EIP Bonus Pool payable to each Participant
for individual performance.

The CEO or his or her designee shall determine the portion of the EIP bonus for
the non-Executive Officer Participants based on individual performance and
relative contribution. The Compensation Committee shall determine the portion of
the EIP bonus for Executive Officers based on individual performance and
relative contribution.

Step 4: Calculate the total EIP bonus to be paid to each Participant:

 

 

a) Portion of EIP Bonus for Company Performance    =    Amount determined in
Step 2

b) Portion of EIP Bonus for Individual Performance

 

  

=

 

  

Amount determined in Step 3

 

 

Total EIP Bonus

  

 

=

  

 

Sum of (a + b)

 

 

 

4



--------------------------------------------------------------------------------

Yahoo! EIP

 

 

The aggregate total of bonuses payable to Participants under this Plan shall not
exceed the EIP Bonus Pool determined in Step 1 above.

Any EIP bonus payable to a Participant under this Plan shall not be considered
as “salary” in any circumstance and shall not be included in calculations for
overtime pay, retirement benefits, or severance under any applicable severance
plan or applicable law.

III. TERMS AND CONDITIONS

A. EIP Effective Period

The initial fiscal year covered by this Plan is the period from January 1 to
December 31, 2009. This EIP supersedes all previous executive cash incentive
plans, management incentive plans (MIP), or leadership bonus plans and
agreements and all other previous or contemporaneous oral or written statements
by the Company on this subject.

B. Date for Incentive Payments

EIP bonuses paid under this Plan are not earned until paid. It is a condition
for EIP eligibility that Participants must be employed, and not under notice of
termination given by the Company or the Participant (if applicable), on the
payment date of the EIP bonuses (except as otherwise provided in Section I –
Terminations of Employment). Payment will not occur until after financial
results for the applicable fiscal year are determined by the Company and the
Focal Review process for the applicable year is completed.

C. Form and Timing of Payment

If the conditions for payment described above are met, the EIP bonus will be
payable in a lump sum cash payment (in local currency), subject to required
payroll deductions and tax withholdings no later than March 15 of the year
following the end of the applicable fiscal year.

D. New Hires

If an employee is hired into a job that qualifies for the EIP on or before
October 1 of the applicable fiscal year and is notified in writing that he or
she is a Participant under the EIP, the employee’s Target Award amount for the
fiscal year may be prorated based on the date of hire.

Employees who are hired after October 1 of the applicable fiscal year will not
be considered Participants under the EIP for that fiscal year.

E. Transfers

If a Participant transfers from one EIP-eligible position to another during the
applicable fiscal year, the following guidelines shall apply:

 

  •  

If the participant has a different Target Award upon transfer, his/her annual
Target Award amount may be prorated based on the Target Award percentages for
the amount of time spent in each position during the fiscal year.

 

 

 

 

5



--------------------------------------------------------------------------------

Yahoo! EIP

 

 

 

  •  

If a Participant transfers mid-year from an EIP-eligible position to one that is
not EIP eligible (for example, moving to a role that participates in the sales
incentive plan and therefore off EIP), the Compensation Committee with respect
to Executive Officers (or the CEO or his or her designee with respect to
non-Executive Officers), in its sole discretion, may award the employee an EIP
bonus based on a prorated EIP Target Award. Any such payment will be paid at the
same time as other EIP payments are paid.

 

  •  

EIP eligibility for employees participating in a global assignment during the
applicable fiscal year will be handled on a case-by-case basis based on
individual facts and circumstances.

The Compensation Committee with respect to Executive Officers (and the CEO or
his or her designee with respect to non-Executive Officers) has the sole
discretion to pro-rate, reduce, offset, or eliminate EIP bonuses to account for
advances or payouts to employees under other bonus plans in effect during the
same fiscal year, or for other reasons as it deems appropriate.

F. Promotions into EIP-Eligible Positions

If a Participant is promoted from one EIP-eligible position to another, the
payouts will be administered the same as Transfers. If an employee is not in a
position that is eligible for the EIP and is promoted to a EIP eligible position
during the applicable fiscal year, the Compensation Committee or the CEO or his
or her designee as applicable, may select the employee for participation in the
EIP by notifying the employee that he or she is a Participant under the EIP. The
employee’s Target Award amount for the fiscal year shall be prorated based on
the date of the promotion.

G. Adjustments to Target Awards

The Compensation Committee in its sole discretion can approve adjustments to
Target Awards for Executive Officers during the applicable fiscal year. The CEO
or his or her designee in his or her sole discretion may approve adjustments to
Target Awards for other Participants during the applicable fiscal year. Any such
changes will be communicated to the Participant in writing. Any payout amount
may be prorated based on the effective date of the change to the Target Award as
determined by the Compensation Committee or the CEO or designee thereof, as
applicable. Any adjustment to a Target Award will result in a corresponding
adjustment to the Target Bonus Pool.

H. Leaves of Absence and Part-Time Employees

To the extent permitted by applicable law, the amount of the EIP bonus may be
prorated for Participants who have been on an approved leave of absence of more
than 90 days during the fiscal year and for Participants who work less than
full-time.

I. Terminations of Employment

To the extent permitted by applicable law, Participants whose employment is
voluntarily or involuntarily terminated (with or without cause) by the
Participant or the Company or are under notice of termination given by either
party (if applicable) prior to the payment date of the EIP bonus will not be
eligible for and shall not receive any EIP bonus.

Participants whose employment terminates due to the employee’s total disability
during the applicable year will be eligible for a prorated EIP bonus, based on
the date of termination, and paid at the time other EIP bonuses are paid under
the EIP, to the extent permitted by local law. If a Participant dies during the
applicable fiscal year, the EIP bonus will be prorated based on the date of
death and paid to the estate of the deceased participant, at the time other EIP
bonuses are paid.

 

 

6



--------------------------------------------------------------------------------

Yahoo! EIP

 

 

J. EIP Interpretation

The EIP shall be interpreted by the Compensation Committee. The Compensation
Committee has the sole discretion to interpret or construe ambiguous, unclear or
implied (but omitted) terms and shall resolve any and all questions regarding
interpretation and/or administration.

Participants who have issues regarding payments or the administration of the EIP
may file a claim in writing to the Compensation Committee, c/o the Secretary of
the Company, within 90 days of the date on which the Participant first knew (or
should have known) of the facts on which the claim is based. The Compensation
Committee or its designee(s) shall consider the claim and notify the Participant
in writing of the determination and resolution of the issue. Claims that are not
pursued through this procedure shall be treated as having been irrevocably
waived. The determination of the Compensation Committee or its designee(s) as to
any complaint or dispute will be final and binding and shall be upheld unless
arbitrary or capricious or made in bad faith.

The provisions of this EIP are severable and if any provision is held to be
unenforceable by any court of competent jurisdiction then such unenforceability
shall not affect the enforceability of the remaining EIP provisions.

K. Exceptions and Modifications

All exceptions, adjustments, additions, or modifications to the EIP require the
written approval of the Compensation Committee, or its designee(s).

All aspects of the EIP (including, but not limited to, financial targets, Target
Awards, performance measures, and funding formulas) may be reviewed and revised
at any time without advance notice in the sole discretion of the Compensation
Committee.

L. Employment At-Will (U.S. Employees only)

The employment of all Participants in the United States is “at will” and is
terminable by either the Participant or Yahoo! at any time, with or without
advance notice and with or without cause. This EIP shall not be construed to
create a contract of employment for a specified period of time between Yahoo!
and any U.S. Participant.

[signature page follows]

 

 

 

 

 

7



--------------------------------------------------------------------------------

Yahoo! EIP

 

 

M. EIP Acknowledgement

This will acknowledge that the Participant specified below has read
comprehended, and agreed to this EIP and will abide by the guidelines outlined
herein for all bonus payments. The EIP sets forth the entire agreement and
understanding between the Company and the Participant relating to the subject
matter herein and supersedes and replaces any and all prior plans, agreements,
discussions and understandings whether oral or written regarding these subject
matters including but not limited to any provision regarding cash incentive plan
compensation contained in a Participant’s employment agreement, if any.

I have read and understood the provisions of this EIP and hereby agree to and
accept its terms:

 

Participant (print name)   

Signature

  

Title

  

Date

 

 

CC: Personnel File

 

 

 

 

 

8